Citation Nr: 1626050	
Decision Date: 06/29/16    Archive Date: 07/11/16

DOCKET NO.  14-19 723	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for migraine headaches to include secondary to residuals of thyroidectomy including hyperthyroidism.

2.  Entitlement to service connection for migraine headaches to include secondary to residuals of thyroidectomy including hyperthyroidism.


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The Veteran served on active duty from May to October 1996. 

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a January 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office in Hartford, Connecticut (RO).  The RO in New York, New York has current jurisdiction.

The Veteran testified at an April 2016 hearing at the RO; the hearing transcript has been associated with the Veterans Benefits Management System (VBMS) and Virtual VA e-folders. 


FINDINGS OF FACT

1.  The RO initially denied the claim for service connection for migraine headaches in April 1998.  

2.  Since the April 1998 decision, evidence has been received that raises a reasonable possibility of substantiating the Veteran's claim. 

3.  Migraine headaches are related to the residuals of thyroidectomy.  


CONCLUSION OF LAW

1.  The April 1998 RO decision is final; however, new and material evidence since has been submitted to reopen the claim for service connection for migraine headaches.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. §§ 20.1100, 20.1104 (2015).

2.  Resolving all reasonable doubt in her favor, the Veteran's migraine headaches are related to the service connected residuals of thyroidectomy.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310(a) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  In this decision, the Board is reopening the claim on the basis of new and material evidence; and granting the benefit on appeal, so there is no need to discuss whether there has been sufficient compliance with the duty to assist and notify at this point in the case.  

The Board realizes that copies of the April 1998 rating action, which originally denied service connection for headaches, as well as, the documents that were used in that determination, are not yet associated with the VBMS folder (see deferred rating action dated in May 2015); however, in light the grant of this claim the Board will not remand the case for additional development.

Petition to Reopen

The Board finds that the new evidence-in particular, the Veteran's April 2016 testimony, medical articles that relate headaches to hypothyroidism and additional medical records denoting diagnoses of hypothyroidism-is so significant that this evidence must be considered in order to fairly decide the merits of the claims.  Therefore, the Board finds that this evidence is both new and material, and serves to reopen the claim.  38 C.F.R. § 3.156(a); see Shade v. Shinseki, 24 Vet. App. 110 (2010).  As such, the Veteran's claim of entitlement to service connection for migraine headaches is reopened. 






Service Connection

Service connection may be established on a secondary basis for a disability which is proximately due to, or the result of, a service connected disease or injury.  38 C.F.R. § 3.310(a).  This entails "any additional impairment of earning capacity resulting from an already service connected condition, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service connected condition."  Allen v. Brown, 7 Vet. App. 439, 448 (1995).  In order to establish entitlement to service connection on a secondary basis, the evidence must show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability. Id.

The Veteran is service connected for the residuals of a thyroidectomy, specifically hyperthyroidism.  The Veteran has submitted current clinical records that pertain to her treatment for the residuals of a thyroidectomy, which has been service connected since 1996.  The private treatment records dated in 2014 from the Veteran's private physician includes diagnoses of hypothyroidism.  The Veteran also submitted medical articles that relate hypothyroidism to migraine headaches.  The comorbidity between migraine and hypothyroidism C LiSotto, F Mainardi, F. Maqqioni, and G Zanchin, supplement to Abstract Book of The European Headache and Migraine Trust International Congress, Peter J Goadsby, and Dominique Valade; http://www.ncbi.nlm.nih.gov/pme/articles/PMC3620300.  

In balancing all the evidence of record, and resolving all reasonable doubt in the Veteran's favor, service connection is warranted for migraine headaches.   




ORDER

The claim for service connection for migraine headaches is reopened.

Service connection for migraine headaches is granted.  



____________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


